Citation Nr: 1332848	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-49 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adjutant General's Office, York County Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1961 to March 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012 the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.

In February 2013 the Board remanded the case for additional development.  It now returns for further appellate review.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that his PTSD has been medically linked to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that the symptoms of his psychiatric disability were caused by military sexual trauma (MST).  The evidence shows that the Veteran was first diagnosed with PTSD as early as May 2001 by a private psychiatrist.  This diagnosis has been confirmed by other medical professionals over the last 12 years, including the March 2013 VA examiner.  The Board thus finds that the Veteran has the current psychiatric disability of PTSD.

While the Veteran's service treatment records are negative for objective evidence of an MST, the Veteran is competent to report a history of MST and the onset and recurrence of psychiatric symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported in multiple lay statements, as well as in VA and private medical records since April 2001, that he was the victim of MST.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is both internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Finally, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's report of MST to be credible.  Menegassi.  In a December 2011 VA treatment record, a VA psychiatrist diagnosed "PTSD from MST."  In a March 2013 letter, private psychiatrist Dr. Rivera-Tovar stated that he had been treating the Veteran since May 2007 and "his symptoms are consistent with a diagnosis of PTSD.  The focus of his trauma has been his experience of sexual abuse while in the military."  The Board notes that the VA examiner felt the evidence of a stressor did not meet the legal standard of credible supporting evidence.  However, the Board finds that under 38 C.F.R. § 3.304(f)(5) and Menegassi, and resolving reasonable doubt in favor of the Veteran, the medical opinion evidence corroborating the stressor is at least in equipoise.  Thus, the Board finds there was an in-service personal assault stressor.

Finally, the evidence linking the Veteran's PTSD to his MST is similarly, at least in equipoise.  The December 2011 VA psychiatrist and Dr. Rivera-Tovar both connected the current disability with the MST.  The Board notes that Dr. Rivera-Tovar had been treating the Veteran for nearly six years at the time of his positive nexus opinion.  Additionally, the March 2013 VA examiner stated that the stressor of MST was adequate to support the diagnosis of PTSD.  While the VA examiner felt that the Veteran's PTSD stemmed from early childhood stressors, he stated that "determining the exact etiology for his PTSD is extremely difficult."  As the Board has found the Veteran's reports of an MST stressor to be credible, and the medical opinions regarding nexus are at least in equipoise, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


